Status of Application
1.	Acknowledgment is made of the amendments filed 05/31/2022. Upon entering the amendments, claim 2 is canceled and claims 1, 3, 6-7, and 9-10 are amended. Claims 1 and 3-10 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claim 3 has been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. This ground of rejection is therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive method of forming at least part of a fiber and method of forming a nuclear fuel structure, and applicant's arguments show that the methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the amendments change the claims such that the methods now require that the nuclear fuel material is a part of the fiber itself, and that the nuclear fuel material is formed from precursor gases via laser-induced CVD, wherein the laser-induced CVD acts to deposit the nuclear fuel material to that it becomes a part of said fiber. The remarks further show that these method limitations of the amended claims are not taught or suggested by the previously applied prior art to Zabiego et al, and therefore the previously issued grounds of prior art rejection are withdrawn. 
Election/Restrictions
4.	Claims 1, 3-4, and 6-10 are allowable. The restriction requirement between the distinct species, as set forth in the Office action mailed on 03/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between claim 5 and the other pending claims is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
5.	Claims 1 and 3-10 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of forming at least part of a fiber and method of forming a nuclear fuel structure. Specifically, the prior art fails to teach a method wherein at least part of a fiber is formed by providing precursor glasses in a reactor, and thereafter using laser-induced chemical vapor deposition along with said precursor glasses in order to deposit nuclear fuel material as a part of the thus-formed fiber. The prior art also does not teach or suggest a method of forming a nuclear fuel structure wherein a plurality of fibers is provided in a structure, and wherein said fibers comprise nuclear material as a part of the fibers that is provided by the method of instant claim 1. 
The most relevant prior art references found are Zabiego et al (US 2013/0163711) and Neall (GB 2553390 A). The difference from instant claims is that while Zabiego et al teaches a method for fabricating a nuclear fuel structure comprising providing a plurality of fibers arranged in the structure, forming a multilayer fuel region within at least one fiber of the plurality of fibers wherein the multilayer fuel region comprises an inner layer region containing a nuclear fuel material and an outer layer region encasing the nuclear fuel material, and wherein Zabiego et al teaches that chemical vapor deposition is used for forming at least one layer of the multilayer fuel region, Zabiego does not teach or suggest that the nuclear fuel material is formed by laser-induced CVD so as to become part of a fiber itself. Neall teaches a process of producing a nuclear fuel rod structure comprising a fiber weave thereon, and specifies using laser driven chemical vapor deposition to form a plurality of fibers in the weave, but Neall also does not teach or suggest that said laser driven chemical vapor deposition is used with precursor gases to produce the nuclear fuel as a portion of the fibers themselves. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW2 August 2022